Title: From George Washington to William Heath, 23 September 1781
From: Washington, George
To: Heath, William


                  
                     Dear Sir,
                     Williamsburg 23d Sepr 1781
                  
                  I received your Favor ⅌ Messenger Kane—I have now to inform you that I arrived at this Place on the 14th and findg it necessary to have a personal Interview with the Count de Grasse, I paid him a Visit on Board the Ville de Paris, at Cape Henry—from whence I am just returned; after a very decisive Conversation with the Count, Upon Matters which may prove very interesting in our present Operations.
                  The Troops & Stores from the Head of Elk, are this Day disembarkg—the Remainder are soon expected—Our Operations are fast ripening to their Commencement—& in a few Days I expect to find myself before the Works of the Enemy—By Information, Lord Cornwallis is incessantly at Work on his Fortifications, & is probably preparing to defend himself to the last Extremity—a little Time will probably decide his Fate—with the Blessing of Heavens, I trust it will prove favorable to the Interest of America.
                  I find great Embarrassments from the Want of sufficient Provisions & Means of Transportation—but, with proper Exertions, these Difficulties I hope will be soon removed—With Respect & Esteem I am Dear Sir Your most Obt Servt
                  
                     Go: Washington
                  
               